Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page11ofof11
                                                                      11PageID
                                                                         PageID3768
                                                                                1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


  USHA JAIN and MANOHAR
  JAIN,

                    Plaintiffs,

  v.                                            Case No. 6:19-cv-1635-CEM-LRH

  DONALD MYERS, HEATHER
  HIGBEE, JOHN KEST, KEVIN
  WEISS, MR. WERT, MYA
  HATCHETTE, RENEE ROCHE,
  DAVID BARKER, MARY BETH
  VALLEY, MICHAEL FURBUSH,
  and ROETZEL AND ANDRESS
  PA,

                    Defendants.
                                       /

                                      ORDER
        THIS CAUSE is before the Court on the April 8, 2020 Order to Show Cause

  (“April, 8, 2020 OTSC,” Doc. 165); Defendant Thomas P. Wert’s Accounting of

  Attorney’s Fees and Costs (Doc. 177); Defendants Judge Higbee, Judge Kest, Judge

  Myers, Judge Roche and Judge Weiss’ Response (Doc. 178); Plaintiffs’ Response

  (Doc. 179); and Defendant Mya Hatchette’s Response (Doc. 181). Additionally

  before the Court is Defendants’ Joint Emergency Motion for Remand and to Enjoin

  Pro Se Plaintiffs from Seeking Further Relief without the Court’s or an Attorney’s




                                     Page 1 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page22ofof11
                                                                      11PageID
                                                                         PageID3769
                                                                                2




  Approval (“Joint Motion,” Doc. 187), which the Court previously granted in part

  and deferred ruling in part by Endorsed Order (Doc. 190) with this written Order to

  follow. Finally, several Objections (Doc. Nos. 210, 213, 214, 224, 225, 226) have

  been filed by Plaintiffs to the Magistrate Judge’s Orders.

                                  I.     BACKGROUND

        The “tortured” history of this case has been set forth many times, (Mar. 27,

  2020 Order, Doc. 151, at 1; see, e.g., Jan. 8, 2020 Order, Doc. 86, at 2–11), so the

  Court need not fully repeat it. However, as applicable here, Plaintiffs’ “allegations

  all stem from or relate to two cases that were filed and litigated in the Ninth Judicial

  Circuit Court, in and for Orange County, Florida.” (Id. at 4 (citing Jain v. Barker,

  No. 2016-CA-007260-O, and Bay Hill Property Owners Association v. Jain, No.

  2015-CA-008175-O)). On August 22, 2019, “pro se Plaintiffs . . . instituted this

  action alleging that their constitutional rights have been/are being violated as it

  relates to [the state court] proceedings.” (Id. at 2). On February 10, 2020, this Court

  issued an Order remanding Case Number 2016-CA-007260-O back to state court

  and otherwise granting dismissal of this action. (Feb. 10, 2020 Order, Doc. 101, at

  9). The Court dismissed the Amended Complaint without leave to amend. (Id.).

  Additionally, the Court expressly instructed that “Plaintiffs SHALL NOT re-file

  these claims in federal court,” (id. at 10 (emphasis in original)), and that “[f]ailure




                                        Page 2 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page33ofof11
                                                                      11PageID
                                                                         PageID3770
                                                                                3




  to comply may result in the imposition of sanctions,” (id. at 10 n.3). The Court then

  closed this case. (Id. at 10).

         Despite the Court’s previous Orders and express instructions to Plaintiffs to

  not re-file the same claims in federal court, (see id.), Plaintiffs continued to file in

  this case. As a result, this Court issued the April 8, 2020 OTSC. In the OTSC, the

  Court highlighted the “long line of inappropriate filings and behavior by Plaintiffs.”

  (Doc. 165 at 1). The Court noted that in the approximately two months following

  closure of the case, between early February 2020 and early April 2020, “Plaintiffs

  . . . filed thirty-six documents and counting, including motions, objections, and

  notices, all of which requested some form of relief.” (Id. at 2 (citing Doc. Nos. 102–

  164)). The Court then ordered Plaintiffs to show cause “as to why they should not

  be sanctioned for frivolous filings and harassment of Court personnel” and again

  warned Plaintiff that further frivolous filings may result in the imposition of

  sanctions without further notice. (Id.).

         Yet still, the filings did not stop. Plaintiffs attempted to re-remove their state

  courts cases here without merit. (See generally Doc. Nos. 182, 192). The Court

  denied those filings 1 by Plaintiffs for being “both procedurally and substantively

  defective.” (Jan. 15, 2021 Order, Doc. 184, at 3). To make matters worse, Plaintiffs’



         1
          The Court refers to these documents only as “filings” because the filings are often too
  incoherent for the Court to determine what type of filings they are.



                                           Page 3 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page44ofof11
                                                                      11PageID
                                                                         PageID3771
                                                                                4




  deficient filings are often titled as an “Emergency,” (see, e.g., Doc. Nos. 13 at 1;

  Doc. 17 at 1; Doc. 51 at 1; 192 at 1; Doc. 194 at 1; Doc. 197 at 1; Doc. 202 at 1;

  Doc. 203 at 1; Doc. 221 at 1), when those filings do not in fact warrant that

  designation, (see, e.g., Oct. 11, 2019 Order, Doc. 52, at 1 (noting that “Plaintiffs

  have filed yet another ‘emergency’ motion in this matter, . . . [which] the Court has

  determined that the matter does not constitute an ‘emergency’ and . . . should not

  have been filed as such”). In and of itself, “[t]he unwarranted designation of a motion

  as an emergency can result in a sanction.”2 M.D. Fla. R. 3.01(e); see Doc. 52 at 1–2

  (explaining Local Rule 3.01(e) to Plaintiffs and “caution[ing] that any future motion

  captioned as an ‘emergency,’ which does not constitute a true emergency, may result

  in the imposition of sanctions against them”).

          If Plaintiffs’ frivolous filings in this Court were not enough—even after being

  expressly ordered by the Court to stop—Plaintiffs found a way to waste more of the

  federal judiciary’s precious time. Plaintiffs attempted once again to remove their

  state court cases to federal court by filing a “Petition for Leave of the Court for Filing

  a New Claim to the Ocala Division of the Middle District of Florida instead of

  Orlando Division due to Prejudicial Environment.” 3 In Re: Usha Jain, No. 5:21-mc-


          2
            The Middle District of Florida issued revised Local Rules, effective February 1, 2021.
  However, this rule appears in both the previous and revised versions of the Local Rules.
          3
            See United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994) (“It is recognized that a
  court may take judicial notice of a document filed in another court not for the truth of the matters
  asserted in the other litigation, but rather to establish the fact of such litigation and related filings.”
  (internal quotations omitted)).



                                                Page 4 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page55ofof11
                                                                      11PageID
                                                                         PageID3772
                                                                                5




  00001-CEM-PRL (“Ocala Case”), Doc. 1, at 1. The case was assigned to the

  Undersigned, and Plaintiffs filed a “request to withdraw their filing . . . due to

  assigning the above petition to the same Judge of the Orlando Division of the Middle

  District of Florida.” Ocala Case, Doc. 3, at 1. The Court denied the Petition and once

  again warned Plaintiffs about the need for them to comply with “this Court’s Local

  Rules, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence.”

  Ocala Case, Doc. 4, at 1. Plaintiffs were undeterred by the Court’s warnings. They

  again attempted to remove their state court cases, this time to the Tampa Division of

  the Middle District of Florida. Freedom Investments Systems LLC v. Jain, No.

  8:21cv-00238-SDM-JSS (“Tampa Case”), Doc. 1, at 1. The Tampa Court remanded

  the state court cases because “[t]he removal suffers from at least two manifest

  procedural defects” and because it was “untimely” and “fail[ed] to invoke federal

  jurisdiction.” Tampa Case, Doc. 10, at 1, 3. The Tampa Court also highlighted that

  “[Plaintiffs] wrongly removed another and earlier action,” referencing the instant

  case here in Orlando, and warned Plaintiff “that another plainly baseless removal

  subjects [Plaintiffs], even without a lawyer, to the assessment against them of an

  attorney’s fee, costs, and other expenses incurred by the opposing party in securing

  a remand.” Id. at 3. Finally, Plaintiffs filed in the Jacksonville Division of the Middle

  District of Florida, requesting “a change of venue from the Orlando Division to the

  Jacksonville Division.” In Re: Usha Jain, No. 3:21-mc-00010-BJD-JRK




                                        Page 5 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page66ofof11
                                                                      11PageID
                                                                         PageID3773
                                                                                6




  (“Jacksonville Case”), Doc. 1, at 1. The Jacksonville Court denied the motion as

  moot. Jacksonville Case, Doc. 2, at 2.

                                    II.    JOINT MOTION

         The Court now turns to Defendants’ Joint Motion, which requests that the

  Court once again remand Plaintiffs’ cases back to state court and issue an Order

  enjoining Plaintiffs “from filing any motions, claims or other papers seeking

  affirmative relief in any federal or state court in Florida, without either (i) the

  signature and approval of an attorney authorized to practice law by the Florida Bar,

  or (ii) first seeking leave from the court, and request such other relief as the Court

  deems just and proper.” (Doc. 187 at 5–6). As noted above, the Court previously

  granted the Joint Motion insofar as it seeks remand. 4 (Doc. 190). To the extent not

  previously explained in the Endorsed Order, the case was remanded for the same

  reasons previously set forth by the Court on multiple occasions. (See generally Court

  Orders, Doc. Nos. 86, 101). And Plaintiffs have not set forth any new reasons for

  removal that would change the previous rulings by the Court.

         Due to the emergency nature of Defendants’ Joint Motion, the Court deferred

  ruling on Defendants’ request that the Court issue an Order enjoining Plaintiffs from

  further filings without approval from a licensed attorney or leave of the Court. (See


         4
          Plaintiffs’ latest Notice of Removal was assigned a new case number, 6:21-cv-00336-
  CEM-LRH, so the Court consolidated that case number with the instant case prior to remanding.
  (Doc. 190).



                                          Page 6 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page77ofof11
                                                                      11PageID
                                                                         PageID3774
                                                                                7




  Doc. 190). The Court now considers this request. An injunction subjecting a

  plaintiff’s filings to a prescreening requirement is an appropriate method for

  defending the judicial system from abusive and vexatious litigation. See Martin-

  Trigona v. Shaw, 986 F.2d 1384, 1386–87 (11th Cir. 1993); Copeland v. Green, 949

  F.2d 390, 391 (11th Cir. 1991). The district court possesses considerable discretion

  in fashioning such an injunction; however, it may not completely foreclose the

  litigant from any and all access to the court. Martin-Trigona, 986 F.2d at 1387.

  Under the present circumstances, the Court determines that such an injunction is

  appropriate. As a result of Plaintiffs’ continued frivolous filings—despite numerous

  express warnings to Plaintiffs to cease such behavior—this Court has been, on

  numerous occasions, required to divert its attention away from legitimate cases

  involving litigants who have complied with the relevant rules and procedures and

  who wish to have their cases decided in a timely fashion. At a time when this Court

  must deal with heavy dockets and scarce judicial resources, this type of vexatious

  litigation is severely injurious to the judicial system. Plaintiffs’ behavior will not and

  cannot be allowed to continue. Therefore, Defendants’ request for an injunction will

  be granted to the extent that Plaintiffs will be prohibited from any filing in the




                                         Page 7 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page88ofof11
                                                                      11PageID
                                                                         PageID3775
                                                                                8




  Orlando Division of the Middle District of Florida5 other than in accord with the

  instructions below.

                                       III.     OBJECTIONS

         Turning to Plaintiffs’ numerous Objections to the Magistrate Judge’s recent

  Orders, “[r]egardless of whether a magistrate judge rules on a dispositive or a non-

  dispositive matter, any party who disagrees with the magistrate judge’s decision

  [may] object to those specific portions of the decision disagreed with.” Fla. Action

  Comm., Inc. v. Seminole Cnty., No. 6:15-cv-1525-Orl-40GJK, 2016 U.S. Dist.

  LEXIS 143735, at *3 (M.D. Fla. Oct. 18, 2016) (citing Fed. R. Civ. P. 72(a), (b)(2)).

  Objections to a Magistrate Judge’s Order are reviewed under the “clearly erroneous”

  or “contrary to law” standard. Fed. R. Civ. P. 72(a); Hallford v. Allen, No. 07-0401-

  WS-C, 2007 U.S. Dist. LEXIS 64956, at *3 (S.D. Ala. Aug. 30, 2007) (citing

  additional authority). “In reviewing the decision, the district judge affords the

  magistrate judge considerable deference and will only set aside those portions of the

  decision that . . . leave the district judge ‘with the definite and firm conviction that a

  mistake has been committed.’” Fla. Action Comm., 2016 U.S. Dist. LEXIS 143735,

  at *3–4 (quoting Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350 (11th

  Cir. 2005)).


         5
           Defendants seek an Order enjoining Plaintiffs from filing in any federal or state court in
  Florida, but the Undersigned only has jurisdiction to issue such an Order as applicable to this
  Court.



                                              Page 8 of 11
Case
  Case
     6:19-cv-01635-CEM-LRH
        6:21-mc-00071-CEM-LRH
                            Document
                               Document
                                     2271 Filed
                                           Filed04/26/21
                                                 04/28/21 Page
                                                           Page99ofof11
                                                                      11PageID
                                                                         PageID3776
                                                                                9




        The Court has reviewed the Magistrate Judge’s Orders, (Orders, Doc. Nos.

  189, 204, 206, 216, 220, 222), and Plaintiffs’ Objections thereto, (Doc. Nos. 210,

  213, 214, 224, 225, 226). The Magistrate Judge’s Orders are not clearly erroneous

  or contrary to law. Therefore, Plaintiffs’ Objections will be overruled, and the

  Magistrate Judge’s Orders will be affirmed.

                                  IV.    CONCLUSION

        In accordance with the foregoing, it is ORDERED and ADJUDGED as

  follows:

             1. Defendants’ Joint Emergency Motion for Remand and to Enjoin Pro Se

               Plaintiffs from Seeking Further Relief without the Court’s or an

               Attorney’s Approval (Doc. 187) is GRANTED to the extent it seeks to

               enjoin Plaintiffs from further filings in the Orlando Division of the

               Middle District of Florida without prior approval of the Court.

                  a. Any future filing by Plaintiffs Usha Jain and/or Manohar Jain in

                     the Orlando Division of the Middle District of Florida shall be

                     specially handled in the following manner. Without docketing

                     the filing, the Clerk’s Office shall forward it to the senior

                     Magistrate Judge in the Orlando Division for review and

                     screening. The Magistrate Judge will determine whether the

                     filing has arguable merit; that is, a material basis in law and fact.




                                        Page 9 of 11
Case
 Case6:19-cv-01635-CEM-LRH
       6:21-mc-00071-CEM-LRHDocument
                              Document
                                     2271 Filed
                                          Filed 04/26/21
                                                04/28/21 Page
                                                         Page 10
                                                              10 of
                                                                 of 11
                                                                    11 PageID
                                                                       PageID 3777
                                                                              10




                         If the filing is arguably meritorious, the Magistrate Judge will

                         direct the Clerk of Court to file the document for a normal

                         assignment. In the event the senior Magistrate Judge’s

                         preliminary review results in a finding that Plaintiffs’ filing is

                         frivolous, that action will not be filed with the Court but instead

                         will be returned to Plaintiffs. Upon such a finding, Plaintiffs will

                         be subject to further sanction, including monetary assessment.

                     b. The Joint Motion is otherwise DENIED. 6

              2. Plaintiffs’ Objections (Doc. Nos. 210, 213, 214, 224, 225, 226) are

                 OVERRULED. The Magistrate Judge’s Orders (Doc. Nos. 189, 204,

                 206, 216, 220, 222) are AFFIRMED.

              3. The Court’s April 8, 2020 Order to Show Cause (Doc. 165) is set for

                 hearing on Tuesday, May 25, 2021 at 10 AM, in Courtroom 5B,

                 George C. Young United States Courthouse Annex, 401 W. Central

                 Boulevard, Orlando, Florida, before the Honorable Carlos E.

                 Mendoza. 7 PLAINTIFFS USHA JAIN and MANOHAR JAIN

                 AND DEFENDANTS’ COUNSEL MUST APPEAR IN PERSON.




        6
            The request for remand was previously granted. (Doc. 190).
        7
            The hearing will be limited to one hour.



                                           Page 10 of 11
Case
 Case6:19-cv-01635-CEM-LRH
       6:21-mc-00071-CEM-LRHDocument
                              Document
                                     2271 Filed
                                          Filed 04/26/21
                                                04/28/21 Page
                                                         Page 11
                                                              11 of
                                                                 of 11
                                                                    11 PageID
                                                                       PageID 3778
                                                                              11




                FAILURE TO APPEAR MAY RESULT IN THE IMPOSITION

                OF SANCTIONS, INCLUDING CIVIL CONTEMPT. 8

             4. The Clerk is directed to mail a copy of this Order to Plaintiffs via

                certified mail with return receipt.

         DONE and ORDERED in Orlando, Florida on April 26, 2021.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties (by certified mail)




         8
            “There can be no question that courts have inherent power to enforce compliance with
  their lawful orders through civil contempt.” Williams v. Monger Entm’t Grp., Inc., No. 1:18-CV-
  0226-LMM, 2019 U.S. Dist. LEXIS 235489, at *3 (N.D. Ga. Jan. 9, 2019) (quoting Shillitani v.
  United States, 384 U.S. 364, 370 (1966)). The Court’s inherent civil contempt power includes the
  “essential” function of requiring “the appearance and testimony of witnesses.” Id. (quoting
  Shillitani, 384 U.S. at 370).



                                           Page 11 of 11
